Order filed August 11, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00768-CV
                                   ____________

                     DENETRA MCCLAIRNE, Appellant

                                         v.

                      OLAKUNLE OLADUNNI, Appellee


                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-67564

                                   ORDER

      This is an appeal from a judgment signed May 23, 2014. The notice of
appeal was due August 21, 2014. See Tex. R. App. P. 26.1. Appellant, however,
filed his notice of appeal on August 28, 2014, a date within 15 days of the due date
for the notice of appeal. A motion for extension of time is necessarily implied
when the perfecting instrument is filed within 15 days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM